Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 27, 2021

The Court of Appeals hereby passes the following order:

A22D0185. ANTHONY P. SHEDD v. THE STATE.

      In 2017, Anthony P. Shedd pled guilty to three counts of child molestation. It
does not appear that Shedd appealed this plea. In August 2021, Shedd filed a motion
for an out-of-time appeal. The trial court denied the motion, and Shedd filed this
application for discretionary appeal.
      An order denying a request for out-of-time appeal may be appealed directly
when the criminal conviction at issue has not already undergone appellate review. See
Romano v. State, 297 Ga. 497, 497 (775 SE2d 151) (2015). We will grant a timely
discretionary application if the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED. Shedd shall
have ten days from the date of this order to file a notice of appeal with the superior
court. If he has already filed a notice of appeal, he does not need to file another notice
of appeal. The clerk of the superior court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/27/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.